DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  LAURIE SUSKIND and JEFFREY SUSKING, AS TRUSTEE OF JJP
                   FAMILY TRUST 2004,
                         Appellant,

                                      v.

                       MARC WERNER, ET AL.,
                            Appellees.

                               No. 4D22-365

                              [October 6, 2022]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case No.
CACE20-20978.

  Ari J. Glazer of Moskowitz Mandell & Salim, P.A., Fort Lauderdale, for
appellant.

    Jack J. Aiello of Gunster, Yoakley & Stewart, P.A., West Palm Beach,
for appellees.

PER CURIAM.

   Affirmed.

MAY, LEVINE and ARTAU, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.